Citation Nr: 0504056	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-27 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed due to exposure to Agent Orange in Vietnam.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran had active naval service from September 1960 to 
December 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The veteran testified before the undersigned at a 
hearing held in Washington, D.C., in October 2004.  

Review of the record shows that in September 2004 the veteran 
filed a claim for an increased rating for his service-
connected asbestosis.  That issue is not before the Board, 
and the Board refers it to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's diabetes mellitus is not related to his 
naval service and first became manifest many years after his 
separation from active naval service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
VA shall make reasonable efforts to fulfill duties to provide 
a claimant with notice of required information and evidence 
and to provide assistance in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  More specifically, 
relative to notice, VA is required to inform a claimant of 
the evidence and information not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
obtain, and (3) that the claimant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that compliance with 38 U.S.C.A. § 5103 
requires that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, in January 
2003, months before its initial decision on the claim, the RO 
sent the veteran a letter in which it described evidence 
necessary to establish service connection, what evidence VA 
would obtain and what evidence he should supply.  The RO 
notified the veteran that VA would obtain his service medical 
records, other service records if they were necessary, and VA 
medical records.  The RO also notified the veteran that VA 
would attempt to obtain records of private medical treatment 
if he identified the health care providers and provided 
appropriate release authorizations.  The letter also notified 
the veteran that he should tell the RO about any additional 
information or evidence the he wanted VA to try to get for 
him and in addition told him that he could submit his own 
statements. 

The Board notes that in Pelegrini, 18 Vet. App. 112, the 
Court also held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) 
request, or tell the claimant to provide, any evidence in the 
claimant's possession that  pertains to the claim.  

The "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 01-2004.  
By virtue of the January 2003 letter and the October 2004 
hearing where the veteran was questioned regarding available 
evidence, the Board finds that the veteran was provided with 
every opportunity to identify and submit evidence in support 
of his claim.  Although the VCAA notice letter of January 
2003 does not specifically contain the fourth element, the 
Board finds the veteran was otherwise fully notified of the 
need to give VA any evidence pertaining to his claim 
throughout development of the case at the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

As to the duty to assist, the RO obtained the veteran's 
service medical records, VA treatment records and a VA 
medical examination.  In addition, it contacted the service 
department concerning whether the veteran had service in 
Vietnam.  There is no indication that there are any 
outstanding records that are relevant to this appeal.  As was 
noted earlier, the veteran testified before the undersigned 
at a hearing in October 2004 and at that time testified that 
he had no further evidence in support of his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that to the extent possible 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no further assistance that might 
substantiate the claim is required.  

Background and analysis

The veteran is seeking service connection for Type II 
diabetes mellitus, which he contends is due to exposure to 
chemicals and herbicides in Vietnam while he was in the 
merchant marine.  In support of his claim he submitted a July 
2002 letter from Walter P. Miller, M.D.  In his letter, Dr. 
Miller said he believed that the veteran's diabetic condition 
was caused or aggravated by military service.  At the same 
time, the veteran submitted a copy of a May 1994 letter from 
the U.S. Department of Transportation, Maritime 
Administration, Office of Maritime Labor and Training in 
which it was stated that it had approved his request for the 
Vietnam Service bar and medal for his merchant marine 
service.  The letter went on to state that the Vietnam 
Service bar and medal were awarded for service in the U.S. 
merchant marine between July 4, 1965, and August 15, 1973.  
The veteran also submitted a copy of a card certifying that 
he had been awarded the Vietnam Service bar, and he submitted 
a crew change report showing his service on the USNS BUCKNER 
(T-AP 123) as a Fireman Watertender.  

VA treatment records dated in December 2002 and the VA 
examination report dated in January 2003 confirm the veteran 
has been diagnosed as having Type II diabetes mellitus and 
indicate that it was diagnosed in approximately 1998.  At the 
VA examination, the veteran gave a history of having been in 
Vietnam from August 1965 to November 1965 and having been 
exposed to Agent Orange during that time.  

At the October 2004 hearing, the veteran testified that at no 
time during his active service in the Navy from September 
1960 to December 1962 did he ever go to Vietnam.  He 
testified that he joined the merchant marine in 1963 and that 
in 1965 his ship, the USNS BUCKNER, transported troops to 
Vietnam.  He testified that during a three-week period he 
made multiple port visits in Vietnam, including Saigon, Da 
Nang, and Qui Nhon.  The veteran testified that it was his 
understanding that his merchant marine service during a 
period of war would qualify him for benefits, as that had 
historically been the case concerning merchant marine 
service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases such as diabetes mellitus 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, including Agent Orange, 
during active military, naval, or air service and has a 
disease listed in 38 C.F.R. § 3.309(e), which includes Type 
II diabetes mellitus, such disease shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of § 
3.307(d) are also satisfied.  See 38 U.S.C.A. §§ 1113, 1116; 
38 C.F.R. §§ 3.307, 3.309.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  

In this case, the veteran has testified that he was never in 
Vietnam while he was in the Navy, and the record shows that 
in June 2003, the National Personnel Records Center reported 
that pertaining to the veteran's naval service there was no 
evidence in the his file to substantiate any service in the 
Republic of Vietnam.  Thus, while the veteran has been 
diagnosed with a disease listed at § 3.309(e), that is, 
diabetes mellitus, he does not have the requisite type of 
service in the Republic of Vietnam as defined by 38 C.F.R. 
§ 3.313(a) and § 3.307(a)(6)(iii), and the presumption of 
exposure to a herbicide agent under 38 C.F.R. § 3.307 does 
not apply.  

The veteran's contention that his visits to Vietnam while he 
was in the merchant marine qualify him for service connection 
for diabetes mellitus on a presumptive basis is without 
merit.  This is because, other than two exceptions not 
relevant to this particular case (see 38 C.F.R. § 3.7(x)(14) 
and (15) for World War II service), service in the merchant 
marines is not active duty within the meaning of the statutes 
and regulations governing awards of service connection, 
including those allowing service connection for diabetes 
based on exposure to herbicides in the Republic of Vietnam.  

Even if an appellant is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  

The only medical evidence that arguably supports the 
veteran's claim is Dr. Miller's one-sentence July 2002 letter 
in which he states that he believes that the veteran's 
diabetic condition was caused or aggravated by military 
service.  Dr. Miller did not specify whether he was referring 
to the veteran's service in the Navy or the merchant marine.  
Further, he gave no reasons for his statement, and neither he 
nor the veteran has indicated that he had access to or 
reviewed the veteran's service medical records.  There is 
simply no indication that this opinion was in any way based 
on a review of the veteran's claims file.  In Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents that would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran).  In light of this 
case law, this medical opinion is of no value because there 
is no indication whatever that it was based on review of 
anything other than the veteran's own statements as to what 
occurred during service.  The Board therefore finds that a 
remand to obtain a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.  

In so concluding, the Board finds that the circumstances 
presented here differ from those found in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held 
that VA erred in failing to obtain a medical nexus opinion 
where evidence showed acoustic trauma in service and a 
current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of any in-service diabetes 
mellitus.  The veteran has been provided the opportunity to 
present evidence pertaining to in-service incurrence, but he 
has not done so.  He has relied solely on his contention that 
his diabetes mellitus is related to his service in the 
merchant marine.  

To the extent that the veteran's claim or any statement can 
be construed as a contention that his diabetes mellitus had 
its onset during his naval service or is related to an 
incident of his naval service, such cannot be viewed as 
probative evidence that supports the claim.  This is because 
in those cases where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render an opinion concerning the diagnosis or 
etiology of diabetes mellitus, his lay statements are of no 
probative value in this regard.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim and finds that his 
diabetes mellitus is not related to his naval service and 
first became manifest many years after his separation from 
active naval service.  The Board has reached this decision 
based on a careful review of the entire evidence of record.  
In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the 
appeal is denied.  

ORDER

Service connection for diabetes mellitus is denied. 


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


